212 Md. 637 (1957)
128 A.2d 903
SCHWARTZ
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 55, October Term, 1956.]
Court of Appeals of Maryland.
Decided February 7, 1957.
Before BRUNE, C.J., and COLLINS, HENDERSON, HAMMOND and PRESCOTT, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application by Rodney W. Schwartz for leave to appeal from the denial of a writ of habeas corpus by Judge D.K. McLaughlin of the Circuit Court for Washington County.
Petitioner was convicted and sentenced to three years in *638 the Maryland House of Correction for burglary and larceny and later sentenced to six months additional for escape. He was afterwards placed on parole until December 20, 1955, and on January 4, 1956, he was given a hearing for violation of parole and returned to the House of Correction.
Petitioner contends that he should have been given credit on his sentence for time spent on parole. The action of the Board in denying him credit for time spent on parole was one within its discretion and there are no circumstances here shown to make its action reviewable. The failure of the Board to exercise its discretion to grant credit for time spent on parole does not deprive petitioner of any constitutional rights, even if we assume, without deciding, that such an issue could be raised on habeas corpus. Forrester v. Warden, 207 Md. 622, 114 A.2d 44; Williams v. Warden, 209 Md. 627, 120 A.2d 184; Creager v. Warden, 211 Md. 649, 127 A.2d 135.
Application denied, with costs.